 1   JENNER & BLOCK LLP
     Kenneth K. Lee (Cal. Bar No. 264296)
 2   klee@jenner.com
     Christina A. Aryafar (Cal. Bar No. 288067)
 3
     caryafar@jenner.com
 4   633 West 5th Street, Suite 3600
     Los Angeles, CA 90071
 5   Telephone: (213) 239-5100
     Facsimile:    (213) 239-5199
 6
     JENNER & BLOCK LLP
 7
     Dean N. Panos (applying pro hac vice)
 8   dpanos@jenner.com
     353 N. Clark Street
 9   Chicago, IL 60654-3456
     Telephone:    (312) 222-9350
10   Facsimile:    (312) 527-0484
11
     Attorneys for Defendant
12   Mondelēz International, Inc.

13
                                IN THE UNITED STATES DISTRICT COURT
14
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16
     VALORIE WINN, on behalf of herself and all           Case No. 4:17-cv-02524-HSG
17   others similarly situated,
                                                          Honorable Haywood S. Gilliam, Jr.
18                                  Plaintiff,
19                                                        NOTICE OF MOTION AND MOTION TO
            v.                                            WITHDRAW CHRISTINA A. ARYAFAR AS
20                                                        COUNSEL OF RECORD FOR MONDELĒZ
     MONDELĒZ INTERNATIONAL, INC. and                     INTERNATIONAL, INC.; ORDER
21   PAK ‘N SAVE, INC.                                    GRANTING MOTION TO WITHDRAW
22                                  Defendants.

23

24

25

26

27

28

                         MOTION TO WITHDRAW CHRISTINA A. ARYAFAR AS COUNSEL OF RECORD FOR
                                          MONDELĒZ INTERNATIONAL, INC.
 1          PLEASE TAKE NOTICE that, on a date and time to be set by the Court, in the federal courthouse

 2   located at 1301 Clay Street, Oakland, CA 94612, the undersigned will and hereby does move the Court for

 3   an Order permitting the withdrawal of Christina A. Aryafar as co-counsel for Defendant Mondelēz

 4   International, Inc., pursuant to Local Rule 11-5(a). The matter will proceed with Kenneth K. Lee and

 5   Dean N. Panos of Jenner & Block LLP remaining as counsel of record for Defendant.

 6

 7

 8   Dated: February 7, 2019                                JENNER & BLOCK LLP

 9                                                          /s/ Christina A. Aryafar
                                                            Christina A. Aryafar
10

11                                                          Attorneys for Defendant
                                                            Mondelēz International, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                         MOTION TO WITHDRAW CHRISTINA A. ARYAFAR AS COUNSEL OF RECORD FOR
                                          MONDELĒZ INTERNATIONAL, INC.
 1                                         MOTION TO WITHDRAW

 2          TO THE CLERK AND ALL PARTIES:

 3           PLEASE TAKE NOTICE THAT Christina A. Aryafar hereby notifies the Court and all parties of

 4   her intent to withdraw as co-counsel for Defendant Mondelēz International, Inc. in this action.

 5   Ms. Aryafar’s withdrawal will not cause any prejudice or delay in this matter. Defendant will continue to

 6   be represented by Kenneth K. Lee and Dean N. Panos of Jenner & Block LLP. Mr. Lee and Mr. Panos

 7   will not require any additional time for preparation as a result of Ms. Aryafar’s withdrawal. Pursuant to

 8   Local Rule 11-5(a), notice has been provided to the client and all parties.

 9

10   Dated: February 7, 2019                                   JENNER & BLOCK LLP

11                                                             /s/ Christina A. Aryafar
                                                               Christina A. Aryafar
12

13                                                             Attorneys for Defendant
                                                               Mondelēz International, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
                          MOTION TO WITHDRAW CHRISTINA A. ARYAFAR AS COUNSEL OF RECORD FOR
                                           MONDELĒZ INTERNATIONAL, INC.
 1                                         CERTIFICATE OF SERVICE

 2          I hereby certify that on February 7, 2019, I filed the above and foregoing Notice of Motion and

 3   Motion to Withdraw using the Court’s CM/ECF system, which will send electronic notice of this filing to

 4   all parties to this matter and/or their counsel of record.

 5

 6   Dated: February 7, 2019                                      JENNER & BLOCK LLP

 7                                                                /s/ Christina A. Aryafar
                                                                  Christina A. Aryafar
 8

 9                                                                Attorneys for Defendant
                                                                  Mondelēz International, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                           MOTION TO WITHDRAW CHRISTINA A. ARYAFAR AS COUNSEL OF RECORD FOR
                                            MONDELĒZ INTERNATIONAL, INC.
 1                                                      ORDER

 2          IT IS HEREBY ORDERED that Christina A. Aryafar’s Motion to Withdraw as Counsel for

 3   Defendant Mondelēz International, Inc. is GRANTED. Ms. Aryafar is hereby terminated as counsel for

 4   Mondelēz International, Inc. in this proceeding.

 5

 6   Dated: February 8, 2019
                                                             Honorable Haywood S. Gilliam, Jr.
 7                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                          MOTION TO WITHDRAW CHRISTINA A. ARYAFAR AS COUNSEL OF RECORD FOR
                                           MONDELĒZ INTERNATIONAL, INC.
